IN THE SUPREME COURT OF THE STATE OF NEVADA


                LESLIE MARK STOVALL, D/B/A                               No. 69291
                STOVALL & ASSOCIATES,
                                 Appellant,
                             vs.
                BRANDEN MCDONALD,
                                                                      FILED
                                 Respondent.                           JUL 1 5 2016
                                                                      TRACIE K LINDEMAN
                                                                  EcCIL ER IS.,19
                                                                            .34
                                                                              , .FS
                                                                                  tiUPREME COURT
                                                                         DEPUTY CLERK

                     ORDER DISMISSING APPEAL AND IMPOSING SANCTIONS

                              On June 3, 2016, we entered an order imposing a conditional
                sanction against appellant, attorney Leslie Mark Stovall, and directing
                him to pay $250 to the Supreme Court Law Library by June 20, 2016, for
                his failure to file the transcript request form and the opening brief and
                appendix. 1 That order provided that the conditional sanction would be
                vacated if he filed the required documents by June 14, 2016. We
                cautioned Mr. Stovall that failure to comply with the order or any other
                filing deadlines would result in the dismissal of this appeal To date, Mr.
                Stovall has not filed the transcript request form or the opening brief and
                appendix. Nor has he filed a motion for extension of time, paid the $250
                sanction, or otherwise communicated with this court.
                              Mr. Stovall's failure to comply with our rules and orders has
                forced this court to divert our limited resources to ensure his compliance
                and needlessly delayed the processing of this appeal. Therefore, we
                dismiss this appeal. See NRAP 31(d). Mr. Stovall shall have 7 days from


                      1A   copy of this order is attached.


SUPREME COURT
     OF
   NEVADA


(0) I94Th
                the date of this order to pay the sum of $250 to the Supreme Court Law
                Library and provide this court with proof of such payment. Failure to
                comply with this order will result in the referral of Mr. Stovall to the State
                Bar of Nevada for investigation pursuant to SCR 104-105.
                              It is so ORDERED.




                                         Hardesty



                                                            Pickering




                cc: Hon. Gloria Sturman, District Judge
                     Craig Hoppe, Settlement Judge
                     Leslie Mark Stovall
                     Stovall & Associates
                     Injury Lawyers of Nevada
                     Eighth District Court Clerk
                     Supreme Court Law Librarian




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                      :X5r(
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                LESLIE MARK STOVALL, D/B/A                             No. 69291
                STOVALL & ASSOCIATES,
                                  Appellant,                                  FILED
                              vs.                                             JUN 0 3 2016
                BRANDEN MCDONALD,
                                  Respondent.



                           ORDER CONDITIONALLY IMPOSING SANCTIONS
                            On February 17, 2016, this court entered an order reinstating
                briefing as the parties were unable to agree to a settlement of this appeal,
                and directed appellant to file a transcript request form by March 3, 2016.
                When appellant failed to comply, the clerk of this court issued a notice on
                March 23, 2016, that again directed appellant's counsel, Leslie Mark
                Stovall, to file a transcript request form within 10 days.'    See NRAP 9(a).
                We cautioned Mr. Stovall that failure to request transcripts in compliance
                with NRAP 9 could result in the imposition of sanctions, including
                dismissal of this appeal. To date, Mr. Stovall has failed to comply with
                this court's order entered on February 17, 2016, or the notice issued on
                March 23, 2016. Further, the opening brief and appendix are now
                overdue.
                            We conclude that Mr. Stovall's failure to file the transcript
                request form and the opening brief and appendix warrants the conditional
                imposition of sanctions. See NRAP 9(a)(7); NRAP 31(d). Within 15 days


                      "A copy of this notice is attached.


SUPREME COURT
     OF
   NEVADA
                from the date of this order, Mr. Stovall shall pay the sum of $250 to the
                Supreme Court Law Library and provide this court with proof of such
                payment. The conditional sanction will be automatically vacated if Mr.
                Stovall files and serves the transcript request form 2 and the opening brief
                and appendix or a motion for an extension that complies with NEAP
                31(b)(3)(13) within 11 days from the date of this order.
                             If the required documents are not timely filed, the sanction
                will no longer be conditional and must be paid. Failure to comply with
                this order or any other filing deadlines will result in the dismissal of this
                appeal. Further, because it appears that Mr. Stovall's conduct in this
                appeal may constitute violations of RPC 3.2(a) (expediting litigation) and
                8.4 (misconduct), failure to comply with this order or any other filing
                deadlines will also result in Mr. Stovall's referral to the State Bar of
                Nevada for investigation pursuant to SCR 104-105.
                             It is so ORDERED.




                                         Hardesty




                      2 Ifno transcript is to be requested, appellant shall file and serve a
                certificate to that effect within the same time period. NRAP 9(a).




SUPREME COURT
     OF
     NEVADA


(0) 1947A   e                                          2
                    cc: Stovall & Associates
                          Injury Lawyers of Nevada
                          Supreme Court Law Librarian
                          Leslie Mark Stovall




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    040A